Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/29//21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 16/730,686 and U.S. Application 16/730,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-29 are allowed.

4.  	The following is a statement of reasons for the indication of allowable subject matter. 

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…a decode unit circuit to decode a first instruction and a second instruction, 
the first instruction having fields to specify a base and an index corresponding to a location in a memory of a first 128-bit packed data structure having two 64-bit elements, having a field to specify a mask register of the plurality of mask registers as a source of a first mask, and having a field to specify a destination register of the plurality of vector registers, 
an index corresponding to a location in the memory of a second 128-bit packed data structure having four 32-bit elements, having a field to specify a mask register of the plurality of mask registers as a source of a second mask, and having a field to specify a destination register of the plurality of vector registers;…
generate a first masked replication data structure from the first 128-bit packed data structure based on applying the first mask at a 64-bit data element granularity, and with zeroed masking where masked out elements are zeroed, and store a first result including the first masked replication data structure in the destination register specified by the first instruction, wherein a length of the first masked replication data structure is a multiple of 128-bits and is the same as the destination register specified by the first instruction, …
 generate a second masked replication data structure from the second 128-bit packed data structure based on applying the second mask at a 32-bit data element granularity, and with the zeroed masking where masked out elements are zeroed, and e-filed via EFS-web3742P38597USC-C1-C1store a second result including the second masked replication data structure in the destination register specified by the second instruction, wherein a length of the second masked replication data structure is a multiple of 128-bits and is the same as the destination register specified by the second instruction”, in combination with the other claimed limitations.   

With respect to the independent claim 18, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a decode unit circuit to decode an instruction, the instruction having fields to specify a base and an index corresponding to a location in a memory of a 128-bit packed data structure having two 64-bit elements, having a field to specify a mask register of the plurality of mask registers as a source of a mask, and having a field to specify a destination register of the plurality of vector registers; and …
generate a masked replication data structure from the 128-bit packed data structure based on applying the mask at a 64-bit data element granularity, and with zeroed masking where masked out elements are zeroed, and 
store a result including the masked replication data structure in the destination register, wherein a length of the masked replication data structure is a multiple of 128-bits and is the same as the destination register” , in combination with the other claimed limitations.   

With respect to the independent claim 29, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“decoding a first instruction having fields specifying a base and an index corresponding to a location in a memory of a first 128-bit packed data structure having two 64-bit elements, having a field specifying a mask register of a plurality of mask registers as a source of a first mask, and having a field specifying a destination register of a plurality of vector registers; …
generating a first masked replication data structure from the first 128-bit packed data structure based on applying the first mask at a 64-bit data element granularity, and with zeroed masking where masked out elements are zeroed, and 
storing a first result including the first masked replication data structure in the destination register specified by the first instruction, wherein a length of the first masked replication data structure is a multiple of 128-bits and is the same as the destination register specified by the first instruction; 

generating a second masked replication data structure from the second 128-bit packed data structure based on applying the second mask at a 32-bit data element granularity, and with the zeroed masking where masked out elements are zeroed, and 
storing a second result including the second masked replication data structure in the destination register specified by the second instruction, wherein a length of the e-filed via EFS-web4042P38597USC-C1-C1second masked replication data structure is a multiple of 128-bits and is the same as the destination register specified by the second instruction.” , in combination with the other claimed limitations.   
Dependent claims 2-17 and 19-28 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


U.S. Patent Application Publication 20040054878 by Debes et. al. discloses packed data operand using a set of masks having a shuffle pattern to shuffle the data.  See figure 9.  0075 provides for using a mask 318 to determine how to shuffle data element 312.  Debes does not disclose the recited limitations above.
U.S. Patent 6484255 by Carole Dulong discloses selectively writing data elements from packed data based upon a mask using prediction.  Dulong’s selection of the data element for writing requires determining a predicate value for the data element from the corresponding packed data mask element (col. 2 lines 7-17 and fig. 3).   Dulong does not disclose the recited limitations above.
U.S. Patent Application Publication 20090172365 by Orenstien et. al. discloses a mask move instruction to transfer a vector data element including a plurality of packed data elements from a source location to a destination location subject to mask information for the instruction, see abstract.  Figs. 2-5 discuss mask store operations.  Orenstien does not disclose the recited limitations above.


.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167